DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-21-20 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) the have been considered but are moot in view of the new grounds of rejection. However, please note that although Hokimoto does not explicitly recite the words DCI and/or DRX, he performs indication by using communication from the master unit to the another radio; thereby, is a downlink signal and the information is used to control the another device, thereby, it could be said that is equivalent to a downlink control information (DCI); also, it is received before an  on duration of an intermittent reception cycle which is equivalent to a Discontinuous Reception (DRX) cycle. But regardless of interpretation Priyanto discloses all these limitations explicitly. Please see below for additional information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 8-10, 12-14, 16-18 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hokimoto 20060194564 in view of Priyanto 20200163017 and further in view of Park 20200304256.

As to claim 1, Hokimoto discloses a power optimization method (see par. 0020), comprising: 
detecting, by a user equipment (UE), an activation signal indicates a control signal to be sent after the activation signal [although Hokimoto does not explicitly recite the words DCI and/or DRX, he performs indication by using communication from the master unit to the another radio; thereby, is a downlink signal and the information is used to control the another device, thereby, it could be equated to a downlink control information (DCI), and is received before on duration in a intermittent reception cycle which is equivalent to a Discontinuous Reception (DRX) cycle] (see fig.5, 9; par. 0016, 0021); 
receiving the control signal [preamble] according to the activation signal, wand, in response to determining that the activation signal is not detected or no required control signal exists, the UE enters a sleep state (see fig. 4, 5b, 8-9; par. 0021, 0047, 0086). Hokimoto fails to disclose wherein the control signal is Physical Downlink Control Channel (PDCCH) information. In an analogous art, Priyanto discloses detecting, by a user equipment (UE) in a radio resource control (RRC) connected state, an activation signal (see par. 0068); wherein the activation signal performs indication by using downlink control information (DCI) (see par. 0086-0087); wherein the checksum (CRC) is scrambled by using a corresponding Radio Network Temporary Identity (RNTI), and the control signal is Physical Downlink Control Channel (PDCCH) information (see par. 0070, 0098). and wherein for the UE in the RRC connected state, occurrence time of the control signal is within the on duration in the active DRX cycle (see par. 0127-0128). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to maintain compatibility with existing standards. 
The previous references fail to disclose the cyclic redundancy check (CRC) of the DCI. In another analogous art, Park discloses wherein cyclic redundancy check (CRC) of the DCI is scrambled by using a corresponding Radio Network Temporary Identity (RNTI), and the control signal is Physical Downlink Control Channel (PDCCH) information (see par. 0170). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to maintain compatibility with existing standards and increase security of the data.
As to claim 2, Hokimoto discloses the method of claim 1, before receiving the control signal according to the activation signal, further comprising determining whether the control signal exists, wherein determining whether the control signal exists comprises: determining, by the UE, whether the control signal exists according to the activation signal or content of the activation signal (see par. 0026, 0028, 0031, 0086). Hokimoto fails to disclose in the RRC connected state.In an analogous art, Priyanto discloses in the RRC connected state (see par. 0127). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to maintain connectivity meanwhile minimizing power consumption.
As to claims 4 and 16, Hokimoto fails to disclose wherein the activation signal is repeatedly sendable multiple times as desired in in the active drx cycle. However, the claims are looking protection for the possibility of doing the step and Hokimoto is capable of repeatedly sendable multiple times as desired in in the drx cycle; and the cycle has not been defined which could be interpreted as desired. In an analogous art, Priyanto discloses wherein the activation signal is repeatedly sendable multiple times as desired in a cycle (see par.0160). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to send the activation signal as many times as desired for the simple purpose of making sure that the UE receive the activation signal.
As to claims 5 and 17, Hokimoto fails to disclose the states. In an analogous art, Priyanto discloses wherein the activation signal indicating the control signal to be sent after the activation signal comprises at least one of: an activation signal indicating whether subsequent scheduling information exists; or an activation signal indicating whether a subsequent paging message exists (see par. 0128). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to maintain connectivity meanwhile minimizing power consumption.
As to claim 6, Hokimoto discloses the method of claim 1, wherein the activation signal comprises at least one of a UE group identifier, a UE identifier, or whether a subsequent control message exists (see par. 0024-0025, 0027, 0031-0032).
As to claim 8, Hokimoto fails to disclose wherein the activation signal and the control signal occur in a same active cycle; or the activation signal and the control signal occur in different active DRX cycles; however, the claim is directed to selecting one of the only two possible options. Thereby, inherently have to be one of the two possible options.
As to claim 9, Hakimoto discloses the method of claim 8, wherein the activation signal and the control signal occur in the different intermittent cycles through the following manner: after the activation signal is detected in a first intermittent cycle, the UE enters the sleep state; in a second intermittent cycle, the UE receives the control signal (see par. 0024-0025, 0027, 0031-0032). Hokimoto fails to disclose a radio resource control (RRC) connected state n. In an analogous art, Priyanto discloses detecting, by a user equipment (UE) in a radio resource control (RRC) connected state, an activation signal (see par. 0068) after the activation signal is detected in a first intermittent cycle, the UE enters the sleep state; in a second intermittent cycle, the UE receives the control signal [activation signal is valid for multiple cycles] (see fig. 11, par. 0130-0133, 0153-0155).Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to interpret the claim as done by the examiner to maintain compatibility with existing standards.
As to claim 10, Hokimoto fails to disclose the details of the activation signal. In an analogous art, Priyanto disclose before the UE in the RRC connected state detects the activation signal, further comprising: monitoring, by the UE in the RRC connected state, the activation signal, wherein, the UE receives activation signal configuration indication information from a base station and performs the monitoring according to the activation signal configuration indication information; wherein the activation signal configuration indication information comprises position information of the activation signal, wherein the position information comprises a time domain, a frequency domain and a space domain (see par. 0127-0128, 0159). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to have a configurable activation signal which can be modified to the particular needs of the network; thereby, increasing network performance and battery savings.
As to claim 12, Hokimoto discloses the method of claim 1, wherein the UE in the RRC connected state detects and receives the activation signal through one of the following manners: the UE in the RRC connected state detects and receives the activation signal by using a dedicated receiver [10] for the activation signal; or the UE in the RRC connected state detects and receives the activation signal by using a universal receiver (see par. 0047, 0069-0070, 0078-0079, 0127-0128).
Regarding claims 13-14, 18 and 27, they are the corresponding device claims of method claims 1-2, 6 and 8. Therefore, claims 13-14, 18 and 27 are rejected for the same reasons as shown above.
Regarding claim 26, is the corresponding non-transitory computer-readable claims of method claim one. Therefore, claim 26 is rejected for the same reasons as shown above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hokimoto in view of Priyanto and further in view of Park and further in view Luo 20190059129.

As to claim 11, Hokimoto fails to disclose the details of the activation signal configuration indication. In an analogous art, Priyanto discloses wherein the activation signal configuration indication information comprises position information of the activation signal, wherein the position information comprises a time domain, a frequency domain and a space domain (see par. 0070, 0159). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to have a configurable activation signal which can be modified to the particular needs of the network; thereby, increasing network performance and battery savings. The previous references fails to disclose a space domain. In another analogous art, Luo discloses wherein the position information comprises a space domain, wherein the space domain is a beam identifier (see par. 0008-0011). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teaching to have a configurable activation signal which can be modified to the particular needs of the network; thereby, increasing network performance and battery savings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647